          Case 1:19-cr-00836-VSB Document 18 Filed 10/27/20 Page 1 of 1




                                             October 26, 2020

VIA ECF
Honorable Vernon S. Broderick                                                 10/27/2020
United States District Judge                   The status conference scheduled for October 27, 2020 is hereby adjourned to
Southern District of New York                  December 29, 2020 at 9:00 a.m. The adjournment is necessary to permit
40 Foley Square                                counsel sufficient time to review discovery, and continue to discuss a possible
New York, NY 10007                             pretrial disposition of this matter. The Court finds that the ends of justice
                                               served by granting a continuance outweigh the best interests of the public and
                                               the defendant in a speedy trial. Accordingly, it is further ordered that the time
Re:    United States v. David Hattersley       between October 27, 2020 and December 29, 2020 is hereby excluded under
       19 Cr. 836 (VSB)                        the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.



Dear Judge Broderick,

       We are scheduled to have a status conference in the above-captioned case tomorrow,
October 27, 2020. I write to request that the Court adjourn the conference for 60 days. The
government, by Assistant United States Attorney Samuel Rothschild, consents to this
application.

       As the Court knows, the parties are actively negotiating a resolution of this matter, and
doing so in coordination with Mr. Hattersley’s pending case in the District of Massachusetts.
We have made progress since our last adjournment request, but we have not yet completed our
negotiations. Therefore, we ask for the instant adjournment to finalize those conversations.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Hattersley
212-417-8729



cc:    Samuel Rothschild
       United States Attorney’s Office
